DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 7 and 14 (Currently Amended)
Claims 2-6, 8-13 and 15-20 (Original)

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “a controller configured to: control the map storage and the position detector, acquire the current position of the vehicle from the position detector when a desired charging setting value is input,
confirm whether or not the current position of the vehicle is located in a high-altitude area based on the current position of the vehicle and perform general charging of the battery when the current position of the vehicle is not located in the high-altitude area, request input of a destination when the current position of the vehicle is located in the high-altitude area, confirm whether or not the destination is input as requested,
acquire altitude information of topography corresponding to a total driving path between the current position of the vehicle and a destination when the destination is input, calculate a gain charging amount in an uphill or downhill section on the driving path based on the altitude information, calculate an optimum charging setting value based on the desired charging setting value and the calculated gain charging amount, calculate a final target charging amount based on the optimum charging setting value and a current residual charging amount, and control charging of the battery so as to perform optimum charging of the battery. ”, in combination with all other elements recited in claim 1.
Claims 2-13 are also allowed as they further limit allowed claim 1.
Regarding claim 14, the prior art does/do not suggest or teach, among other claimed allowable features, “acquiring, by the controller, a current position of the vehicle when a desired charging setting value is input;
confirming, by the controller, whether or not the current position of the vehicle is located in a high-altitude area based on the current position of the vehicle and performing general charging of the battery when the current position of the vehicle is not located in the high-altitude area; requesting, by the controller, input of a destination when the current position of the vehicle is located in the high-altitude area; confirming, by the controller, whether or not the destination is input as requested;
acquiring, by the controller, altitude information of topography corresponding to a total driving path between the current position of the vehicle and the destination when the destination is input; calculating, by the controller, a gain charging amount in an uphill or downhill section between the current position of the vehicle and the destination based on the altitude information; calculating, by the controller, an optimum charging setting value based on the desired charging setting value and the gain charging amount; calculating, by the controller, a final target charging amount based on the optimum charging setting value and a current residual charging amount; and controlling, by the controller, charging of the battery so as to perform optimum charging of the battery based on the final target charging amount.”, in combination with all other elements recited in claim 14.
Claims 15-20 are also allowed as they further limit allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859